534 So.2d 753 (1988)
Barbara C. SHACKLETON, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Motherhood Maternity Boutique, Appellees.
No. 87-976.
District Court of Appeal of Florida, First District.
November 15, 1988.
Leatrice E. Williams and Stephen R. Ledoux, Jacksonville, for appellant.
William T. Moore, Tallahassee, for appellee Unemployment Appeals Com'n.
THOMPSON, Judge.
The claimant appeals an Unemployment Appeals Commission (UAC) order finding her ineligible for unemployment compensation benefits because of her alleged insubordination and disregard of her employer's legitimate orders. Claimant contends the UAC erred in rejecting the referee's determination that she was not guilty of misconduct connected with her work. We agree and reverse.
The UAC is authorized to review claims and to affirm, modify or reverse the findings and conclusions of appeals referees, but the UAC may not reject or modify an appeals referee's findings of fact unless it first determines from a review of the complete record and states with particularity in its order that the findings of fact of the appeals referee were not based upon competent substantial evidence or that the proceedings on which the findings were based did not comply with the essential requirements of law. § 120.57(1)(b)10, Fla. Stat.; David Clark & Associates, Inc. v. Kennedy, 390 So.2d 149 (Fla. 1st DCA 1980). In the instant case there is ample competent *754 substantial evidence in the record to support the appeals referee's finding that claimant was not guilty of misconduct connected with her work and was entitled to unemployment compensation. There was no showing that the proceedings on which the findings were based did not comply with the essential requirements of law.
The decision of the UAC is reversed and remanded with instructions to affirm the decision of the appeals referee.
NIMMONS and BARFIELD, JJ., concur.